Citation Nr: 0723287	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  03-04 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a low back injury 
and strain.

2.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The veteran had active service from April 1959 to April 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied service connection for bilateral knee disability 
and for low back injury and strain.  In January 2007, the 
veteran testified at a Travel Board hearing at the RO before 
the undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that any current low back 
disorder is related to active military service or any 
incident therein.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has a right 
knee disorder which is related to active military service or 
any incident therein.


CONCLUSIONS OF LAW

1.  A low back disability, to include a low back injury or 
strain, was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

2.  The claimed right knee disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In September 2001, October 2005, and May 2006, the RO sent 
the veteran letters informing him of the types of evidence 
needed to substantiate his claims and its duty to assist him 
in substantiating his claims under the VCAA.  These letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claims, such as records in 
the custody of a Federal department or agency, including VA, 
the service department, the Social Security Administration, 
and other pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disabilities and service, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide to provide "any evidence in your possession that 
pertains to your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Subsequently, a January 2003 
SOC, and SSOCs dated in January 2006 and November 2006, 
provided him with yet additional periods of 60 days to submit 
more evidence.  Thus, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  The Board concludes that 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  Moreover, he has not demonstrated any 
error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case. See Sanders v. Nicholson, supra.

The Board also notes that the veteran was not scheduled for a 
VA examination to determine whether his claimed conditions 
are related to his service.  Under 38 C.F.R. § 3.159(c)(4), 
VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim but 
(1) contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  The third 
part could be satisfied by competent evidence showing post-
service treatment for a condition or other possible 
association with military service. 

Here, while there is arguably competent medical evidence of a 
current low back disorder (degenerative disc disease and 
degenerative joint disease), there is no evidence of record 
(other than the veteran's lay assertions) showing that his 
low back disorder(s) are related to service.  With regard to 
the right knee, the Board notes that the competent medical 
evidence of record does not show a current right knee 
disability.  And although the veteran has sincerely contended 
that he has these conditions related to the incident in basic 
training involving pugel sticks, his lay statements alone are 
not competent evidence to support a finding on a medical 
question (such as diagnosis or etiology) requiring special 
experience or special knowledge.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The Board notes that the service 
medical records show no complaints or findings pertaining to, 
or suggestive of, either low back or right knee problems.  
Post-service treatment records are also devoid of any 
complaints or findings of a right knee disorder.  Although 
post-service treatment records do show treatment for low back 
problems, these records are dated over 30 years after the 
veteran's separation from service, and therein the veteran 
did not make reference to his reported low back injury in 
service.  Thus, the veteran's contentions alone are an 
insufficient basis for medical examinations to be obtained, 
under the pertinent VA regulation.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claims 
herein are being denied, such matters are moot, and, in 
addition, the veteran was advised of the Dingess precedent by 
letter dated in May 2006.

II.  Factual Background

Service medical records show that in August 1959 the veteran 
sustained a stress fracture of the left fibula due to 
"impact trauma due to continuous marching and drilling".  
He was ordered to bed rest for several days, and requested 
return to full duty after five days of conservative 
symptomatic treatment.  He was returned to full duty after 
six days of treatment.  In April 1960, he was found to have a 
history of injury to his right lower leg while in boot camp, 
and he had complained of pain in the same area for the past 
four days.  He was to apply heat to the leg and stay off it 
for the weekend.  An X-ray of the knee was negative for any 
fracture.  In September 1961 the veteran struck his right 
knee on the corner of a table, and there was pain on direct 
pressure over the patella.  No fracture was noted.  Heat 
treatment and an ace bandage were recommended for treatment.  
On his separation examination in April 1963, the veteran's 
lower extremities and spine were evaluated as clinically 
normal   

Private treatment records from St. Paul Medical Center show 
that in October 1994 the veteran was admitted with a 
herniated disk at L4-5.  He underwent a lumbar diskectomy at 
L4-5.  In his medical history it was noted that the veteran 
was in his usual state of health until approximately one year 
before, when he began developing pain in his right leg, and 
that his symptoms had gotten worse in the last three to four 
months.  

Private treatment records from Dr. T.H.B. show that in 
October 1994 the veteran reported a history of back problems 
dating back approximately three years prior, at which time he 
was reportedly diagnosed as having degenerative disc disease.  
He requested an orthopedic referral for further evaluation of 
his back.  He reported he underwent an epidural steroid 
injection recently which had provided short term relief only.  
He said he had been told he had a bulging disc.  In January 
1995, the veteran was noted to be two months status post 
lumbar decompression, and he reported his back was feeling 
quite well.  In April 1995 he reported accelerating back 
pain, and continued to complain of low back pain through 
December 1995.  

VA treatment records show complaints of and treatment for 
chronic low back pain.  In November 2000 the veteran 
complained of pain in his back, and on examination his lumbar 
spine was tender and he had spasms bilaterally in the spinal 
muscles.  There was no joint swelling, range of motion was 
normal, and the assessment was degenerative joint disease.  
In May 2001 the veteran complained of low back pain, and 
reported having cortisone injections which had helped for one 
month.  In July 2002, it was noted that he had low back pain 
secondary to failed back surgery syndrome, and lumbar 
degenerative disc disease with right lower extremity 
radiculopathy.

By October 2002 rating decision, the RO denied service 
connection for a bilateral knee condition and for low back 
injury and strain.  The RO also granted service connection 
for residuals, stress fracture, left fibula, based on service 
medical records which showed the veteran was treated for a 
stress fracture of the left fibula in August 1959 due to 
impact trauma from continuous marching and drilling during 
basic training.  

In his February 2003 VA Form 9 (substantive appeal to the 
Board), the veteran reported that he hurt his back and 
fractured his leg in boot camp.  He claimed he went to the 
boot camp doctor, but was told that if he mentioned anything 
about his back he would get a dishonorable discharge, and so 
he was afraid to say anything.

A VA treatment record dated in August 2006 shows that the 
veteran wished to establish primary care at that facility, 
and underwent a physical examination.  He reported a history 
of low back injury in 1990 which had resulted in a herniated 
disk, and indicated that surgery had been performed but the 
low back pain persisted.  He also complained of bilateral 
knee pain, with an onset in 2000.  He reported no injuries, 
and indicated that the right knee pain had been intermittent.  
The assessment included choric low back pain.  

At his Travel Board hearing in January 2007, the veteran 
testified that his low back and right knee were injured in 
service at the same time he broke his left shin (for which 
service connection had already been granted).  He reported 
that in 1959 at the San Diego Marine Corp Recruiting Station, 
he was fighting with pugel sticks and was hit on the left 
side and then hit while he was down.  He testified that the 
hit came across his back, and was on his lower back two or 
three times, and that when he fell he landed on his right 
knee.  He testified that by the time he got back to his hut, 
his leg was swollen.  He said two other Marines helped him to 
sick bay, where an X-ray was to be done, but claimed that he 
was told that if he pursued his hurt back he would be 
dishonorably discharged and would not be able to get a 
driver's license.  He claimed that after he heard that, he 
said that nothing was wrong with his back, and did not 
complain about his back again during service.  He indicated 
that when he got out of service he did not know he could go 
to a VA hospital, and so he just took over-the-counter 
medicines until the 1980s, when he had insurance and first 
went to see a doctor about his back, who reportedly told him 
he had arthritis.  He claimed that his back then got worse 
and worse, and he went to see another doctor who told him he 
had arthritis and there was nothing that could be done about 
it.  He testified that it was either in 1998 or 1999 that his 
aunt told him that he should go to VA and start getting VA 
benefits because of his back.  The veteran's wife testified 
that she had known him since 1979 and that he had always 
related his low back problems to the original injury in 
service.  The veteran testified he had suffered no further 
injuries since service.  

Received in February 2007 from the veteran, along with a 
waiver letter, were two lay statements.  In a letter dated in 
February 2007, a friend of the veteran's, A.R.C., indicated 
he had known the veteran and his family for approximately 10 
years.  A.R.C. reported that the veteran mentioned to him how 
severely his back hurt and restricted physical movements, and 
that he wore a back support.   A.R.C. claimed that the 
veteran told him that he hurt his back during boot camp with 
the U.S. Marines.  

The veteran also submitted a handwritten letter from his 
aunt, C.C., dated in February 2007.  C.C. indicated that she 
believed that the veteran's father mentioned the veteran's 
back problems when the veteran was discharged from service.  
C.C. then described the veteran having chronic back problems 
over the years.  C.C. claimed that "whatever happened, 
during [the veteran's] boot camp training , with the large 
poles with the big material balls for [his] defense training 
has been the only thing" she had heard of that had been part 
of the veteran's back problems.  

III.  Analysis

In general, applicable laws and regulations provide that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

The veteran essentially contends that he hurt his low back 
and his right knee during basic training in 1959.  He avers 
that a fellow service member hit him with a pugel stick 
across the back and he injured his right knee when he fell to 
the ground.  He has indicated that at the same time he also 
fractured his left fibula, for which service connection has 
already been granted.  While service medical records do show 
that in August 1959 the veteran sustained a stress fracture 
of the left fibula due to "impact trauma due to continuous 
marching and drilling", no other injuries were noted, and 
after bed rest for several days, he was ordered back to full 
duty.  Service medical records show no finding or complaints 
of any low back problems or right knee problems.  In April 
1960, he was found to have a history of injury to his right 
lower leg while in boot camp, and he had complained of pain 
in the same area for the past four days.  An X-ray of the 
knee was negative for any fracture.  In September 1961, he 
hit his right knee on the corner of a table, and there was 
pain on direct pressure over the patella, but no fracture was 
noted.  There is no other evidence to suggest that at the 
time the veteran injured his left fibula in service, that he 
also injured his low back or right knee.  

The Board of course acknowledges the incident in which the 
veteran injured his left fibula in 1959, however, the service 
medical records do not show any complaints of low back pain 
or problems at the time of the left fibula injury or in the 
ensuing years.  With regard to the right knee, although 
service medical records show that in April 1960 the veteran 
was found to have a history of injury to his right lower leg 
while in boot camp, and that he had complained of pain in the 
same area for the past four days, an X-ray of the knee was 
negative for any fracture, and the subsequent separation 
examination in April 1963 was negative for any complaint of 
or finding of any right knee problems.  In addition, there 
are no records associated with the claims file showing post-
service treatment for either low back pain or right knee pain 
until 1994 (for the low back) and until 2006 (for the right 
knee) - both many years after the veteran's separation from 
service.  None of these post-service treatment records 
mentions any low back injury or right knee injury in service, 
rather, in these treatment records the veteran reported his 
back problems started in the early 1990s and that his knee 
pain had an onset in 2000.  

While the veteran certainly has a current low back disorder, 
there is no competent evidence showing that his current 
lumbar disability is related to the incident in service in 
which he injured his left fibula.  As explained above, the 
Board has concluded that obtaining a VA examination is not 
necessary to decide this claim.  

With regard to the claim for service connection for a right 
knee disorder, the Board finds that there is no current right 
knee disability shown by the medical evidence of record.  
Although an August 2006 VA treatment record showed complaints 
of right knee pain, no diagnosis was rendered.  Entitlement 
to service connection for a disease or injury is limited to 
cases where there is a resulting disability, and in the 
absence of proof of a present disability, there can be no 
valid claim.  Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Board recognizes that the veteran believes that his low 
back disorder and a right knee disorder are the result of an 
injury in service at the same time he injured his left 
fibula.  The veteran's sincerity is not in question.  
However, while he is certainly capable of providing evidence 
of symptomatology during and after service, he is a 
layperson, and as such is not competent to give an opinion on 
matters requiring medical knowledge, such as the diagnosis, 
cause, or etiology of a disability.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).

When all of the evidence is assembled, the Board is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  
Based on the lack of clinical evidence that the veteran had 
any low back problems in service, the remote onset of a low 
back disability years after service, and the lack of 
competent medical evidence of a nexus between any current low 
back disability to any in-service disease or injury, the 
Board concludes that veteran is not entitled to service 
connection for a low back disability.  Also, there is no 
medical evidence of any current right knee disorder, thus, 
there can be no valid claim of service connection.  As the 
evidence preponderates against the claims for service 
connection for a low back disorder and for a right knee 
disorder, the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.

The Board appreciates the forthright testimony of the veteran 
and his wife at the Travel Board hearing before the 
undersigned.


ORDER

Service connection for a low back injury and strain is 
denied.

Service connection for a right knee disorder is denied.



______________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


